United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS         March 30, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 03-41000
                           Summary Calendar



                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                versus

                          RICARDO I. GUZMAN,

                                                  Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. C-03-CR-12-1
                          --------------------

Before DUHÉ, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:1

     Ricardo I. Guzman appeals his sentence following his guilty

plea conviction of being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1).           Guzman argues that the

district court clearly erred in finding by a preponderance of the

evidence that he had used or possessed the firearm in connection

with another felony offense, specifically, the kidnaping of Sally

Moncevais.     Guzman urges that the district court thus improperly


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 03-41000
                                       -2-

ncreased his offense level by four levels pursuant to U.S.S.G.

§ 2K2.1(b)(5).

       A review of the record shows that the district court correctly

found that Guzman committed kidnaping as defined by Texas law. See

TEX. PENAL CODE §§ 20.01(1); 20.03.          A preponderance of the evidence

also   shows   that   the   gun    was   used    “in   connection   with”   the

kidnaping.     See United States v. Fadipe, 43 F.3d 993, 994 (5th Cir.

1995).

       AFFIRMED.




                                         2